In jointly tried negligence actions to recover damages for personal injuries, etc., defendants Kerley appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated April 18, 1977, as (1) set aside the verdict of the jury against defendant Seymour Aron, (2) directed that judgment be entered by plaintiffs Ostwind against appellants only, and (3) directed a trial on the issue of liability in Action No. 2. Order reversed insofar as appealed from, with costs, jury verdict against defendant Aron reinstated, and Action No. 2 dismissed. The trial court erred in setting aside the jury’s verdict insofar as it was against defendant Seymour Aron, since that verdict was not against the weight of the evidence. Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.